          Case 2:18-cr-00122-JHS Document 65 Filed 05/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                               CRIMINAL ACTION
 GONGDA XUE,                                                   NO. 18-122

                         Defendant.


                                            ORDER

       AND NOW, this 8th day of May 2020, upon consideration of Defendant’s Emergency

Motion for [Temporary] Release from Custody (Doc. No. 28); the Government’s Response in

Opposition (Doc. No. 30); Defendant’s Supplemental Response in Support of his Emergency

Motion for [Temporary] Release from Custody (Doc. No. 34); United States Magistrate Judge

David Strawbridge’s Order and Opinion, granting Defendant’s Emergency Motion, with

conditions (Doc. Nos. 42-44); the Government’s Appeal of Judge Strawbridge’s decision (Doc.

No. 45); Defendant’s Response to the Government’s Appeal (Doc. No. 47); the Government’s

Reply to Defendant’s Response to the Government’s Appeal (Doc. No. 51); the arguments made

by counsel for the parties at the hearing held on April 27, 2020 (Doc. No. 54); the Sealed Letter

containing Defendant’s medical records from the Philadelphia Federal Detention Center (Doc. No.

57); Defendant’s Supplemental Memorandum (Doc. No. 62); and in accordance with the Opinion

of the Court issued this day, it is hereby ORDERED as follows:

   1. The Government’s Appeal of United States Magistrate Judge David Strawbridge’s Order

       granting Defendant’s Emergency Motion for [Temporary] Release from Custody is

       SUSTAINED. Judge Strawbridge’s Order granting Defendant’s Emergency Motion (Doc.

       No. 43) and the Order Setting Defendant’s Conditions of Release (Doc. No. 44) are




                                               1
     Case 2:18-cr-00122-JHS Document 65 Filed 05/08/20 Page 2 of 2




   REVOKED and Defendant’s Emergency Motion for [Temporary] Release from Custody

   (Doc. No. 28) is DENIED.

2. Defendant’s Motion to Revoke [the] Detention Order and [a] Request for Expedited

   Hearing (Doc. No. 29) is DENIED AS MOOT.

3. Defendant’s Motion for a Writ of Habeas Corpus, Temporary Restraining Order, and

   Preliminary Injunction (Doc. No. 41) is DENIED AS MOOT.



                                           BY THE COURT:



                                           /s/ Joel H. Slomsky
                                           JOEL H. SLOMSKY, J.




                                       2
